MEMORANDUM DECISION
                                                                                        FILED
      Pursuant to Ind. Appellate Rule 65(D),                                       Oct 30 2019, 9:08 am
      this Memorandum Decision shall not be
      regarded as precedent or cited before any                                         CLERK
                                                                                    Indiana Supreme Court
                                                                                       Court of Appeals
      court except for the purpose of establishing                                       and Tax Court

      the defense of res judicata, collateral
      estoppel, or the law of the case.


      ATTORNEY FOR APPELLANT                                   ATTORNEY FOR APPELLEE
      Mark S. Lenyo                                            Mark F. James
      South Bend, Indiana                                      Anderson, Agostino & Keller P.C.
                                                               South Bend, Indiana



                                                 IN THE
          COURT OF APPEALS OF INDIANA

      In the Matter of the Adoption of                         October 30, 2019
      A.K.G.;                                                  Court of Appeals Case No.
                                                               19A-AD-990
      P.S.,
                                                               Appeal from the St. Joseph Probate
      Appellant,                                               Court
              v.                                               The Honorable Barbara J.
                                                               Johnston, Magistrate
      J.M.,                                                    Trial Court Cause No.
                                                               71J01-1808-AD-114
      Appellee.



      Najam, Judge.


                                       Statement of the Case
[1]   P.S. (“Father”) appeals the trial court’s order denying Father’s motion to

      contest the adoption petition filed by J.M. (“Stepfather”). Father presents three

      Court of Appeals of Indiana | Memorandum Decision 19A-AD-990 | October 30, 2019                       Page 1 of 3
      issues for our review. However, because we are without jurisdiction to consider

      this appeal, we do not reach the merits. Thus, we dismiss.


                                 Facts and Procedural History
[2]   On August 13, 2018, Stepfather filed a petition to adopt his stepdaughter

      A.K.G. (“Child”). On September 6, Father filed a motion to contest the

      adoption. Following an evidentiary hearing on “the adoption petition and

      [Father’s] objection thereto” on March 29, the trial court “approved” the

      adoption petition and denied Father’s motion to contest the adoption on April

      3, 2019. Appellant’s App. Vol. 2 at 36. However, the court scheduled the

      adoption petition for a “final hearing” to be held on May 13. Id. Accordingly,

      the court’s April 3 order denying Father’s motion to contest the adoption was

      an interlocutory order. This appeal ensued.


                                     Discussion and Decision
[3]   In his notice of appeal, Father purports to appeal from a final judgment.

      However, the trial court’s order denying his motion to contest the adoption did

      not dispose of “all claims as to all parties.” Ind. Appellate Rule 2(H). Rather,

      because the final hearing on the adoption petition had been scheduled for May

      13, the court’s April 3 order was an interlocutory order. Father did not seek

      certification of the order pursuant to Indiana Appellate Rule 14(B), and the

      order is not appealable as a matter of right under Appellate Rule 14(A).


[4]   “‘It is the duty of this Court to determine whether we have jurisdiction before

      proceeding to determine the rights of the parties on the merits.’” DuSablon v.

      Court of Appeals of Indiana | Memorandum Decision 19A-AD-990 | October 30, 2019   Page 2 of 3
      Jackson County Bank, ___ N.E.3d ___, No. 18A-MI-2259, 2019 WL 4582946, at

      *5 (Ind. Ct. App. Sept. 23, 2019) (quoting Allstate Ins. Co. v. Scroghan, 801

      N.E.2d 191, 193 (Ind. Ct. App. 2004), trans. denied). Jurisdiction is a question

      of law we review de novo. Id. Here, the order from which Father appeals is

      neither a final judgment nor an appealable interlocutory order. And, in

      response to this Court’s Order to Show Cause, Father acknowledged that the

      final adoption hearing has not been held to date. This Court is, therefore,

      without subject matter jurisdiction to consider the merits of Father’s appeal. See

      R.W. v. G.C. (In re Adoption of S.J.), 967 N.E.2d 1063, 1066 (Ind. Ct. App. 2012)

      (dismissing appeal from order denying motion to contest adoption where final

      adoption hearing had not yet been held).


[5]   Dismissed.


      Bailey, J., and May, J., concur.




      Court of Appeals of Indiana | Memorandum Decision 19A-AD-990 | October 30, 2019   Page 3 of 3